DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (2019/0299650) in view of Nishikawa et al. (2005/0007412).

 	Regarding claim 1, Saeki teaches a printing apparatus comprising:
 	a recording section (fig. 3, item 8) that performs recording on a medium by ejecting a liquid from an ejection surface inclined in an intersecting direction intersecting a vertical direction (see fig. 3);
 	a mounting section (fig. 3, item 13) which is provided in an upward direction with respect to a maintenance section (fig. 3, item 10) and provided to an apparatus main body (see fig. 3, item 2) and on which the medium discharged is mounted in a state in which the mounting section is attached to the apparatus main body (see fig. 3). 
 	Saeki does not teach a maintenance section that is configured to move between a facing position at which the maintenance section faces the recording section and a non-facing position at which the maintenance section retreats from the ejection surface, and wherein the maintenance section performs maintenance of the recording section at the facing position. Nishikawa teaches this (Nishikawa, see figs. 4, 5, Note that maintenance section 3 moves between facing and non-facing positions to perform maintenance on the recording section 1). It would have been obvious to one of ordinary skill in the art at the time of invention to use a maintenance section and recording section relative moving scheme of the type disclosed by Nishikawa in the device disclosed by Saeki because doing so would amount to substituting one known maintenance section moving scheme for another to obtain predictable results. 
 	Upon combination of Saeki with Nishikawa, the resultant device have the maintenance section located in a downward direction with respect to the facing position configured to be removed in an upward direction in a state in which the mounting section retreats from above the maintenance section. In other words, adopting the relative positions of the maintenance section and recording section of Nishikawa in an inclined posture as disclosed by Saeki, all claimed components would be in the claimed relative positions. 
	(Note that stating that the maintenance section is “configured to be removed upward” can mean almost anything. Caps are often removed for maintenance or replaced).  

Regarding claim 2, Saeki in view of Nishikawa teaches the printing apparatus according to claim 1, further comprising: a second maintenance section (Nishikawa, figs. 4, 5, item 52) that performs maintenance of the recording section; and a first guide and a second guide (figs. 4-6, items 53) that guide the second maintenance section in a third direction (Saeki, fig. 3, into and out of page) intersecting both a first direction (Saeki, fig. 3, direction perpendicular to recording medium surface during printing, after combination with Nishikawa) in which the recording section moves and a second direction (Saeki, fig. 3, direction of recording medium feeding in printing position) in which the first maintenance section moves, wherein the maintenance section is a first maintenance section, wherein the second guide is located in an upward direction with respect to the first guide, and the first maintenance section is configured to be removed in an upward direction from between the recording section and the second guide (Saeki, fig. 3, Nishikawa, figs. 4-6, Note that, upon combination, this limitation is met).

 	Regarding claim 3, Saeki in view of Nishikawa teaches the printing apparatus according to claim 2, wherein in a state in which the first maintenance section is arranged at the facing position, the first maintenance section is located between the first guide and the second guide (Nishikawa, see fig. 4).

 	Regarding claim 4, Saeki in view of Nishikawa teaches the printing apparatus according to claim 2, wherein a distance from the second guide to a central position of the ejection surface is longer than a distance from the first guide to the central position (Nishikawa, figs. 4-6, Note first that if only one of the four heads 1 is selected, one can be chosen to meet the limitation. Further, note that “a central position of the ejection surface” is broad and could be any number of positions).

 	Regarding claim 5, Saeki in view of Nishikawa teaches the printing apparatus according to claim 4, further comprising a driving section (Nishikawa, [0052]) that drives the second maintenance section in the third direction, wherein the second maintenance section includes a guided section (Nishikawa, fig. 6, section of item 52, guided by guide 53), guided by the first guide, and the guided section receives a driving force from the driving section (Nishikawa, [0052]).

 	Regarding claim 6, Saeki in view of Nishikawa teaches the printing apparatus according to claim 2, wherein the recording section is configured to move between a recording position at which the recording section is configured to perform recording on the medium and a retreat position away from the recording position (Nishikawa, see fig. 1, note that a retreat position is shown, and there must be a recording position where the head is proximate the belt 102), and when the recording section is at the retreat position, a distance corresponding to a minimum distance from the recording section to the second guide is longer than a distance corresponding to a width of the maintenance section in the first direction (Nishikawa, see figs. 1, 4-6).

 	Regarding claim 7, Saeki in view of Nishikawa teaches the printing apparatus according to claim 1, wherein the recording section is configured to move between a recording position at which the recording section is configured to perform recording on the medium and a retreat position away from the recording position (Nishikawa, see fig. 1, note that a retreat position is shown, and there must be a recording position where the head is proximate the belt 102), and a movement path of the maintenance section overlaps at least a portion of a movement path of the recording section (Note that, upon combination, the resultant device would meet the limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853